                                                                                                    FILED
                                                                                           2021 Jun-30 PM 11:49
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ALABAMA


  UNITED STATES OF AMERICA,

                          Plaintiff;

               v.                                        Civil No. 2:20-cv-01971-RDP

  STATE OF ALABAMA and ALABAMA
  DEPARTMENT OF CORRECTIONS,

                          Defendants.



  MARK DUKE, et al.,

                          Plaintiffs;

               v.                                        Civil No. 4:14-cv-01952-RDP

  JEFFERSON S. DUNN, et al.,

                          Defendants.



  D.S.,

                          Plaintiff;

               v.                                       Civil No. 2:20-cv-2012-RDP

  JEFFERSON S. DUNN, et al.,

                          Defendants.



                CONSOLIDATED JOINT RULE 26 CONFERENCE REPORT

          On May 11, 2021, this Court ordered the parties in the three above captioned cases to

“conduct a joint Rule 26(f) conference and file a consolidated joint report in these cases on or
before June 30, 2021.” Order, United States v. Alabama, No. 2:20-cv-01971-RDP, Doc. 35. The

Court directed that the joint conference should address “[t]he extent to which”: (1) “the discovery

in these actions can or should be coordinated as to avoid duplicative discovery in any action”; and

(2) “the relief sought by Plaintiffs in any of these actions is related or in conflict with the relief

sought in any other action.” Id. The parties conducted that joint conference on June 28, 2021, and

submit this joint report 1 addressing the Court’s two requested topics.

        Topic 1: “The extent to which the discovery in these actions can or should be
        coordinated as to avoid duplicative discovery in any action.”

        The parties report that some limited discovery coordination could help avoid duplicative

discovery and benefit Plaintiffs and the State Defendants in all three cases. The individual reports

in the three cases will propose different discovery tracks, with D.S. closing on July 1, 2022, and

the United States’ discovery closing on October 2, 2023. The Duke Plaintiffs and Defendants are

attempting to come to an agreement on a closing date for discovery in 2022. In its longer discovery

period, the United States generally will endeavor to front load its discovery that particularly

concerns St. Clair Correctional Facility (“St. Clair”). The United States, however, must reserve

the option to take additional, limited discovery regarding St. Clair after discovery closes in the

Duke and D.S. cases.

        The parties set out below the proposed extent of coordination regarding: (1) a protective

order; (2) document production format protocols; (3) document productions; (4) document

production in D.S.: (5) depositions; (6) interrogatories and admissions; (7) retained experts; (8)

inspection tours of St. Clair; and (9) discovery dispute mediators. Pursuant to this Court’s Order,



1
 The undersigned parties could not confirm by the Court’s deadline the signature of defense attorneys with Capel &
Howard, P.C., who represent the following defendants in the D.S. case: Carl Sanders, Gary Malone, Kevin White,
Carla Graham, Angelia Gordy, William Ragsdale, Neketris Estelle, Gerald McMillian, Christopher Boyd, Shannon
Caldwell, Errol Pickens, Lisa Bonner, Allen Knott, Earl Pickett, Steve Terry, and Tanya Ary.


                                                        2
the parties have “clearly delineate[d] their respective positions” if the parties disagree. Order,

United States v. Alabama, No. 2:20-cv-01971-RDP, Doc. 35.

       (1)     Protective Order: The parties are working together on a mutually agreeable

protective order. If the parties reach an agreement, then they will file a protective order on or

before July 16, 2021. If the parties cannot reach an agreement by July 16, 2021, then they will

submit competing proposed protective orders or a single, proposed protective order identifying the

areas of agreement and disagreement.

       (2)     Protocols for Production of Documents, Things, and ESI:

       The parties are working together on a mutually agreeable protocol for production of

documents and things (including ESI). If the parties reach an agreement, then they will file a

stipulated protocol for production of documents and things (including ESI) on or before July 16,

2021. If the parties cannot reach an agreement by July 16, 2021, then they will submit competing

proposed discovery protocols or a single, proposed discovery protocol identifying the areas of

agreement and disagreement.

       (3)     Requests for Production:

       Plaintiffs’ Position: To help alleviate duplicative document requests and productions, the

Collective Plaintiffs propose to coordinate, without consolidating, document requests. Moreover,

while the parties are still negotiating protective orders and discovery production protocols, the

Collective Plaintiffs believe that a uniform consolidated document production protocol and a

Consolidated Protective Order that applies to all three cases would promote discovery sharing and

coordination and thus result in in less duplicative discovery requests and discovery productions

because, among other things, all three cases implicate the policies, customs, knowledge, actions,

and omissions of ADOC officials and staff relating to prisoner-on-prisoner violence at St. Clair,



                                                3
and the D.S. and United States cases both implicate the policies, customs, knowledge, actions, and

omissions of ADOC officials and staff relating to prisoner-on-prisoner violence at Donaldson.

These Consolidated orders would also allow defendants to respond to document requests with

Bates numbers of previously produced responsive documents, without reproducing the documents.

       The State Defendants’ Position: The State Defendants would welcome coordinated,

consolidated document requests from the Collective Plaintiffs. However, based on the Collective

Plaintiffs’ position on a variety of issues, including the currently proposed discovery protocols and

protective order, the State Defendants believe such coordinated (but apparently not consolidated)

document requests will result in individualized disputes concerning relevancy, the scope of

discovery, and other issues in each of the three (3) actions. As a result, coordinated discovery

(especially with the Consolidated Plaintiffs’ currently proposed discovery protocols and protective

order) will not simplify or streamline discovery, but instead compound discovery disputes and

place undue burden and cost on the State Defendants.

       (4)     Production in D.S. of Documents Already Produced to Date in Duke:

       Plaintiffs’ Position:   To streamline discovery, promote efficiency, and conserve the

resources of the parties and Court, the D.S. Plaintiff proposes that all documents produced to date

in Duke v. Dunn should be produced in D.S. v. Dunn, because the documents relevant to deliberate

indifference in D.S. will largely overlap with the Duke documents, and no reason exists for the

parties and Court in D.S. to duplicate the discovery efforts already completed in Duke. The Duke

Plaintiffs have agreed to facilitate the production in response to a subpoena from the D.S. Plaintiff,

subject to this Court’s approval.

       The D.S. and Duke complaints both assert that ADOC officials and staff were deliberately

indifferent to a longstanding, known condition of widespread prisoner-on-prisoner violence, and



                                                  4
engaged in policies and practices that placed prisoners at substantial risk of serious physical harm,

including (1) inadequate supervision and monitoring; (2) dangerous housing and classification

assignments; (3) pervasive weapons contraband; (4) a failure to discipline, and protect prisoners

from, frequent serious violence; (5) a failure to detect, prevent, and respond to sexual violence or

protect reporting victims from retaliation; and (6) promotion of a culture of violence and abuse.

D.S. v. Dunn, No. 2:20-cv-02012-RDP, Second Amended Complaint, 2 Doc. 92 at Counts I-I &

¶¶110-61, 162-92 & 193-290; Duke v. Dunn, No. 4:14-cv-01952, Complaint, Doc. 1. The

discovery to date in Duke regarding the policies, customs, knowledge, actions, and omissions of

ADOC officials and staff relating to prisoner-on-prisoner violence at St. Clair is thus relevant in

D.S. Many of the D.S. Defendants previously agreed to production of the Duke documents in other

individual damages cases. E.g., McGregor v. Thomas, et al., Case 4:17-cv-00593 (N.D. Ala. Apr.

12, 2017), Doc. 44 (“The parties agree that, to streamline discovery, all documents produced to

date in Duke v. Dunn, et al., Civil Action No. 4:14-cv-01952 (N.D. Ala.), are discoverable in this

action.”).

         Although Defendants raise temporal objections to the production, D.S.’s claims center on

the D.S. Defendants’ alleged failure to act despite subjective knowledge of longstanding

conditions, policies, and customs that began in 2010, and continued through the 2014 filing of the

Duke class action and the January 2019 assault of D.S. at St. Clair. E.g., D.S., Doc. 92, at Counts

I-IV, ¶¶110-116 & 162-192. Plaintiff D.S. respectfully requests the Duke discovery to date, and

thus the D.S. Defendants’ arguments below regarding supplemental productions in Duke are

premature.


2
 Pursuant to Court’s order, Plaintiff D.S. has filed a second amended complaint, and all D.S. Defendants have
affirmed that they do not have any “shotgun pleading” concerns regarding his complaint. The State Defendants
have indicated that they intend to file a motion to dismiss the second amended complaint as a result of continued
pleading deficiencies.


                                                         5
        The State Defendants’ Position: This topic—i.e., the production of documents from Duke

in D.S.—is beyond the scope of the Court’s instruction. It should be dealt with in the D.S. case. It

is inappropriate for the D.S. Plaintiff to attempt to leverage the Court ordered process of evaluating

coordinated discovery efforts into the provision of irrelevant documents before the D.S. Plaintiff

even has an operative pleading.

        The State Defendants object to the production of “all documents produced to date in Duke

v. Dunn” in D.S. D.S. Plaintiff’s counsel knows that the Duke documents previously produced in

McGregor from as early as 2014 are irrelevant and outside the scope of discovery in D.S.

Separately, but equally important, D.S. Plaintiff’s counsel has no idea what documents have been

produced in Duke since the production in McGregor and, therefore, they have no idea what

documents from Duke are or are not relevant in D.S. Indeed, all of the documents produced by the

State Defendants in Duke are not, and logically cannot be, relevant to the incident at issue involving

D.S. at St. Clair on January 29, 2019. Moreover, any future production to the Duke Plaintiffs will

be “supplemental discovery” related to current circumstances so that the Duke Plaintiffs can support

an updated motion for class certification, motion for summary judgment, and injunctive relief. Of

course, current circumstances at St. Clair are totally irrelevant to the individual-capacity claims

seeking monetary damages concerning the individual actions of the State Defendants on or around

January 29, 2019, which is the focus of the D.S. case.

        The D.S. Plaintiff’s reliance on McGregor (and any related cases) is misplaced. The

McGregor parties were dealing with a different set of production in a different case for different

time periods produced for different reasons. The McGregor defendants opposed production of

documents from Duke in McGregor, but ultimately agreed to produce such Duke-related documents

as part of a mutually agreeable resolution of a number of issues and for reasons that do not exist in




                                                  6
the D.S. case. The McGregor case (and related cases) were filed in 2017, alleging incidents at St.

Clair in 2015. However, the D.S. case, filed on December 14, 2020, concerned an incident at St.

Clair that occurred approximately four (4) years after the incident in McGregor. In hindsight, the

McGregor defendants found that the Duke-related documents were so outdated as to make them

irrelevant in McGregor. The additional passage of time since the production in McGregor make

the Duke-related documents so outdated as to make them irrelevant and non-discoverable in the

D.S. case.

        As it relates to production by the State Defendants of documents from Duke to D.S., the

State Defendants are not being offered a resolution of any discovery disputes or other issues.

Additionally, as a result of the passage of time and the expansion of the amount and scope of

discovery in Duke over time (including production after McGregor) covering broad policy-related

issues, it makes production of all (or even any) documents produced in Duke to the D.S. Plaintiff

objectionable and inappropriate, given the narrow scope of claims asserted by D.S. against the State

Defendants related to the alleged January 29, 2019, incident at St. Clair and the narrow relief sought

by D.S. Indeed, D.S. is not seeking facility-wide injunctive relief or policy change concerning,

among other things, inmate-on-inmate violence, contraband, use of force, and inmate movement.

(Compare Duke Doc. 53 with D.S. Doc. 67). The State Defendants maintain their objection to

production of documents from Duke to the D.S. Plaintiff and suggest further discussion and briefing

of this issue in D.S. if the Court is inclined to order any production of Duke documents in the D.S.

case.

        (5)     Depositions:

        Plaintiffs’ Position: The Collective Plaintiffs offered to engage in some coordination on

the timing of depositions of common deponents to avoid some duplication. Duke and D.S.



                                                  7
Plaintiffs offered to coordinate and combine their depositions of mutual deponents. For those

combined depositions the time limit for each deposition would be 10 hours, and the Duke and D.S.

Plaintiffs would coordinate on how to divide those 10 hours. That combined deposition would

count as a plaintiff deposition in both the Duke and D.S. cases.

       The United States offered to endeavor not to unnecessarily depose individuals already

deposed in a combined Duke and D.S. deposition who physically work at, or whose job

responsibilities relate mostly to, St. Clair. Given the United States’ longer discovery period, and

the potential new incidents, data, and other evidence that could occur during that additional period,

the United States sought to reserve the option to conduct its own 3.5-hour deposition of those

witnesses. The United States also reserved the option to depose common deponents whose job

responsibilities extend beyond St. Clair to other ADOC facilities or to the ADOC system as a

whole, (e.g., Commissioner Dunn), for 7 hours given the scope of the United States’ case. Given

the Defendants’ desire, explained below, not to coordinate depositions, the Collective Plaintiffs

agree not to consolidate depositions.

       The State Defendants’ Position: The State Defendants are open to coordinating the timing

of depositions of common deponents to avoid duplication. However, the Collective Plaintiffs’

proposal is unacceptable. For example, the United States wants to watch or obtain and read the

deposition of a “common deponent” and then take its own short or full-length deposition. Notably,

the deposition of Commissioner Dunn (and numerous other ADOC Central Office employees) will

continue to be the full seven (7) hours, which results in no significant benefit to the State

Defendants. If the Collective Plaintiffs wanted to reduce the burden on the State Defendants and

create efficiencies, then the Collective Plaintiffs could take a single, 10-hour deposition of persons

identified in all three (3) actions as a common deponent, without reserving a right to redepose or



                                                  8
continue the deposition of such common deponents. The State Defendants could agree to a

consolidated deposition under those circumstances, but the Collective Plaintiffs are not agreeable

with that proposal.

        (6)     Interrogatories and Requests for Admissions:             The parties believe that

interrogatories and requests for admissions should not be consolidated because they will often use

these discovery methods to obtain evidence regarding claims, defenses, and issues that are

particular to a single case.

        (7)     Retained Experts: Neither Collective Plaintiffs nor the State Defendants envision

using all the same experts in each of the three cases, although there may be some overlap. At this

early stage of discovery in all three cases, neither Collective Plaintiffs nor the State Defendants

know the extent of the overlap. Regardless of any overlap, the parties should make expert

disclosures separately in each case. Also, in each case, each side should retain the option to

conduct its own deposition of any expert who may offer testimony in the case.

        (8)     Inspection Tours of St. Clair: The Duke Plaintiffs and United States agree to

attempt to coordinate the timing of any inspections and expert tours of St. Clair. To that end, the

Duke Plaintiffs and United States propose that the parties in their two cases select a mutually

agreeable week in November 2021 for their experts to tour St. Clair. If the State Defendants cannot

accommodate the Duke Plaintiffs’ and United States’ experts for the same week in November

2021, the United States will delay its expert tour of St. Clair to a later date. The State Defendants

agree to attempt to coordinate the timing of any site inspection at St. Clair with the Duke Plaintiffs

and the United States.

        The D.S. Plaintiff anticipates seeking a site inspection at St. Clair. Fed. R. Civ. P. 34(a).

The D.S. Plaintiff is willing to coordinate his inspection with that of the Duke Plaintiffs and the




                                                  9
United States. The State Defendants do not believe that a site inspection is appropriate in the D.S.

case and that any dispute concerning site inspections by the D.S. Plaintiff may be resolved in D.S..

         (9)      Discovery Mediator and Special Master: The Duke and D.S. Plaintiffs propose that

Judge John Ott mediate 3 discovery disputes in the Duke and D.S. cases. Judge Ott has served as

mediator in the Duke case with respect to settlement and discovery disputes since 2016 and is

willing to continue in that role as well as to mediate discovery disputes in D.S. Judge Ott,

unfortunately, has relayed he is not available to mediate discovery disputes in the United States’

larger systemwide case. The United States and the State Defendants are working together to

identify a special master and to develop a mutually agreeable stipulation concerning the scope of

issues for resolution and the method for resolution by the special master. If those parties reach an

agreement, then they will file a stipulation concerning the special master on or before July 16,

2021. If they cannot reach an agreement by July 16, 2021, the United States and the State

Defendants will file a status report on that date. They may also submit names of potential special

masters and/or a proposal for the scope of issues for resolution and the method for resolution by

the special master.

         Topic 2: “The extent to which the relief sought by Plaintiffs in any of these actions is
         related or in conflict with the relief sought in any other action.”

         Plaintiffs’ Position: As explained by Plaintiffs below, the relief Plaintiffs seek in these

three cases is not in conflict, and the relief sought by the Duke Plaintiffs and the United States is

partially related.




3
  The use of the term “mediate” and its iterations is not meant to incorporate or adopt any privilege or other
confidentiality protection that controlling federal case law does not already recognize, as applied in federal question
claims.



                                                         10
       As for the D.S. case, the D.S. Plaintiff’s requested relief is unrelated to the relief sought by

the Duke Plaintiffs and the United States. Plaintiff D.S. seeks damages relief only, compared to

the Duke Plaintiffs and United States which both seek injunctive relief only. The D.S. damages

relief is therefore unrelated and does not present any conflict with the potential injunctive relief in

the Duke and United States cases.

       As for the Duke and the United States cases, the two cases seek relief that is partially related

but not in conflict. The Duke Plaintiffs seek injunctive relief related to the St. Clair correctional

facility only. The United States seeks systemic injunctive relief against the ADOC correctional

system, across 13 correctional facilities that include St. Clair. The relief the United States seeks

is thus partially related to the relief the Duke Plaintiffs seek. The United States seeks, among other

things, changes to ADOC policy and practice to remedy unconstitutional conditions that are

occurring across the system.

       The Duke Plaintiffs and United States submit that this partially related relief should not

cause any conflicting orders or obligations. Given the proposed faster discovery track for Duke,

any injunctive relief this Court awards in Duke presumably should come before any relief awarded

in the United States’ case. The subsequent relief the United States seeks in its larger systemwide

case would, in the United States’ opinion, supplement and complement any injunctive relief the

Duke Plaintiffs obtain in their faster-tracked case. The United States’ sought relief could impose

additional, instead of conflicting, remedial obligations on top of any relief the Duke Plaintiffs

obtain. Moreover, this Court has jurisdiction over both cases, and thus can ensure any injunctive

relief granted does not subject defendants to conflicting obligations.

       The State Defendants’ Position: The State Defendants do not understand the Court’s Order

to seek their position on this question. The State Defendants reserve and preserve their arguments




                                                  11
concerning any conflict in the relief sought by the D.S. Plaintiff, the Duke Plaintiffs, and/or the

United States, especially in light of the fact that a motion to dismiss has been filed and is pending

or will be filed and pending (as it relates to the D.S. case) in each of the three (3) actions.

        Dated: June 30, 2021.


                                                Respectfully submitted,

AS TO THE UNITED STATES CASE:

 /s/ Carla C. Ward                                /s/ Matthew B Reeves
 Carla C. Ward                                    Matthew B. Reeves
 Attorney for the United States                   Attorney for the State

 Carla C. Ward                                    William R. Lunsford
 Jason R. Cheek                                   Matthew B. Reeves
 Lane H. Woodke                                   Stephen C. Rogers
 William R. Chambers, Jr.                         La Keisha W. Butler
 UNITED STATES ATTORNEY’S OFFICE                  MAYNARD, COOPER & GALE, P.C.
 1801 Fourth Avenue North                         655 Gallatin Street, S.W.
 Birmingham, Alabama 35203                        Huntsville, AL 35801
 Telephone: (205) 244-2185                        Telephone: (256) 551-0171
 carla.ward@usdoj.gov                             Facsimile: (256) 512-0119
 jason.cheek@usdoj.gov                            blunsford@maynardcooper.com
 lane.woodke@usdoj.gov                            mreeves@maynardcooper.com
 will.chambers@usdoj.gov                          srogers@maynardcooper.com
                                                  lbutler@maynardcooper.com
 Kristen Clarke
 Steven H. Rosenbaum
 Kerry K. Dean
 Curtis Harris
 Deena Fox
 George Eppsteiner
 Matthew Donnelly
 UNITED STATES DEPARTMENT OF JUSTICE
 950 Pennsylvania Avenue, N.W.
 Washington, D.C. 20530
 Telephone: (202) 258-3036
 kerry.k.dean@usdoj.gov
 curtis.harris@crt.usdoj.gov
 deena.fox@usdoj.gov
 george.eppsteiner@usdoj.gov
 matthew.donnelly@usdoj.gov


                                                  12
AS TO THE DUKE CASE:

/s/ Charlotte R. Morrison     /s/ Matthew B Reeves
Charlotte R. Morrison         Matthew B. Reeves
Attorney for the Plaintiffs   Attorney for the ADOC Officials

Charlotte R. Morrison         William R. Lunsford
Bryan A. Stevenson            Matthew B. Reeves
EQUAL JUSTICE INITIATIVE      La Keisha Butler
122 Commerce Street           MAYNARD, COOPER & GALE, P.C.
Montgomery, AL 36104          655 Gallatin Street, S.W.
Telephone: (334) 269-1803     Huntsville, AL 35801
Facsimile: (334) 269-1806     Telephone: (256) 551-0171
bstevenson@eji.org            Facsimile: (256) 512-0119
cmorrison@eji.org             blunsford@maynardcooper.com
                              mreeves@maynardcooper.com
                              lbutler@maynardcooper.com

                              Mary-Coleman M. Roberts
                              Bart Harmon
                              ALABAMA DEPARTMENT OF CORRECTIONS
                              301 Ripley Street
                              Post Office Box 301501
                              Montgomery, AL 36130
                              Telephone: (334) 353-3889
                              Facsimile: (334) 353-3891
                              marycoleman.roberts@doc.alabama.gov
                              bart.harmon@doc.alabama.gov




                              13
AS TO THE D.S. CASE:

/s/ Ruth Z Brown                  /s/ Matthew B Reeves
Ruth Z. Brown                     Matthew B. Reeves
Attorney for the Plaintiffs       Attorney for the ADOC Officials

Ruth Z. Brown                     William R. Lunsford
Megan Pierce                      Matthew B. Reeves
LOEVY & LOEVY                     Stephen C. Rogers
311 N. Aberdeen, 3rd Floor        La Keisha W. Butler
Chicago, IL 60607                 MAYNARD, COOPER & GALE, P.C.
Telephone: (312) 243-5900         655 Gallatin Street, S.W.
Facsimile: (312) 243-5902         Huntsville, AL 35801
ruth@loevy.com                    Telephone: (256) 551-0171
megan@loevy.com                   Facsimile: (256) 512-0119
                                  blunsford@maynardcooper.com
Anil A. Mujumdar                  mreeves@maynardcooper.com
DAGNEY JOHNSON LAW GROUP          srogers@maynardcooper.com
2170 Highland Avenue, Suite 250   lbutler@maynardcooper.com
Birmingham, AL 35205
Telephone: (205) 590-6986
Facsimile: (205) 809-7899
anil@dagneylaw.com




                                  14
                                CERTIFICATE OF SERVICE

        I hereby certify that on June 30, 2021, I electronically filed the foregoing Consolidated
Joint Rule 26 Conference Report in D.S. v. Dunn, et al., No. 2:20-cv-2012-RDP (N.D. Ala.) with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
all counsel of record.


                                                Respectfully submitted,


                                                 /s Ruth Brown
                                                RUTH BROWN
                                                Attorney for Plaintiff D.S.
                                                LOEVY & LOEVY
                                                311 N. Aberdeen, 3rd Floor
                                                Chicago, IL 60607
                                                Telephone: (312) 243-5900
                                                Facsimile: (312) 243-5902
                                                ruth@loevy.com




                                               15
